Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 2, “the at least one movaeable plate member” lacks antecedent basis.

                                             Claim Interpretation Maintained
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The dispensing system of claims 1 and 10.
The adjustable mechanism of claim 4.
The distance measuring unit of claim 8.
The control unit of claims 7 and 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

                                                                  Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-4, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamke et al (EP2447521 [see English translation]) in view of Despota et al (US 3,396,218).
Kamke appears to provide a dispensing device for applying adhesive to a wind turbine blade structure the device comprising a head/extruder type housing (10; see Figs. 1-4) having an interior forming at least one reservoir capable of temporarily holding adhesive during dispensing, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet for adhesive supply and outlet for discharge of the adhesive, the device including reservoir capable of providing uniform and homogenous application of adhesive and thus would effect equalized dispensing flow rate during dispensing, wherein the dispensing device is capable of manually being moved along said application surface (see Fig. 1), and a dispensing system or feed system [0010, 0039] configured to supply adhesive into the dispenser device a supply rate, wherein the dispenser device applies adhesive onto the application surface (areas of 44/45) at a dispense rate when the dispenser device (19, 40) is manually moved, adhesive being fed to the inlet via the dispensing or feed system [0010, 0039], the dispensing system connected or in fluid communication with the inlet.  
With respect to claim 2, the inclusion of an additional opening to the reservoir to provide for supply of an additive or ability to add to the reservoir would be within the purview of one skilled in the art. Also, the use of a transparent window in a top of housing would enable the user to monitor feeding of adhesive during dispensing to make sure that there are no disruptions in the feeding of the adhesive.
With respect to claim 3, the Kamke device provides for adjustment in the profile of the opening of the application device which can be adjusted [0017, 0021] during coating so as to change the profile of the dispensed adhesive and this is done by exchanging of parts. 
 With respect to claim 4, the device as defined by the combination above would provide for adjustment in the profile of the opening of the application device which can be adjusted [0017, 0021] during coating so as to change the profile of the dispensed adhesive and this is done by exchanging of parts.
 With respect to claim 7, the device as defined by the combination above would provide for an actuator which is controllable via control as evidenced by Kamke [0017, 0021, 0045-
With respect to claim 9, configuring of the dispensing device as defined by the combination above to apply adhesive at a predetermined pressure between .1 and 10 bars in accordance with the viscous adhesive being applied to the surface would be well within the purview of one skilled in the art.
With respect to claim 10, Kamke provides a method of applying adhesive to an application surface on a wind turbine comprising providing a dispenser device, the dispensing device comprising a head/extruder type housing (10; see Figs. 1-4) having an interior forming at least one reservoir capable of temporarily holding at least a partial/minimal filling/supply of adhesive during dispensing at a predetermined supply rate, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet for adhesive supply and outlet for discharge of the adhesive, the device including reservoir capable of providing uniform and homogenous application of adhesive and thus would effect equalized dispensing flow rate during dispensing, wherein the dispensing device is capable of manually being moved along said application surface (see Fig. 1), and a dispensing system or feed system [0010, 0039] configured to supply adhesive into the dispenser device at the supply rate, wherein the dispenser device applies adhesive onto the application surface (areas of 44/45) at a dispense rate when the dispenser device (19, 40) is manually moved, adhesive being fed to the inlet via the dispensing or feed system [0010, 0039], the dispensing system connected or in fluid communication with the inlet.  Kamke is silent concerning the step of coupling the dispensing system to the inlet by a coupling element.  
With respect to claim 11, configuring the dispensing device as defined by the combination above to apply adhesive at a predetermined pressure between .1 and 10 bars in accordance with the viscous adhesive being applied to the surface would be well within the purview of one skilled in the art.
With respect to claims 12 and 13, the device as defined by the combination and as used in the method would provide for adjustment in the profile of the opening of the application device which can be adjusted [0017, 0021] during coating so as to change the profile of the dispensed adhesive and this is done by exchanging of parts.  Thus, the step of changing a cross-sectional profile of said outlet of the dispenser device or changing a width of said at least one outlet or changing a height of said at least one outlet of the dispenser device prior to dispensing the adhesive would be within the purview of one skilled in the art.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamke et al (EP2447521 [see English translation]) in view of Despota et al (US 3,396,218) as applied to claims 1 and 4 above and further in view of Stillwell et al (US2013/0216703) for reasoning set forth substantially in the previous office action (mailed 4/1/2021).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamke et al (EP2447521 [see English translation]) in view of Despota et al (US 3,396,218) as applied to claims 1 and 4 above and further in view of Gaon et al (US2009/0038707) for reasoning set forth substantially in the previous office action (mailed 4/1/2021).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamke et al (EP2447521 [see English translation]) in view of Despota et al (US 3,396,218) as applied to claims 1 and 4 above and further in view of Ledermann et al (US 4,898,117; newly applied).
The teachings of Kamke and Despota have been mentioned above yet Kamke and Despota do not teach or suggest adjustable structure having a row of holes.  However, Ledermann provides for a dispenser device for dispensing viscous material with adjustment structure having a row of holes including slots (see Figs. 7A, 7C, 7D) which can be exchanged to adjust the cross-sectional profile of dispensed viscous material for application on a substrate surface (col. 8, lines 46+).  In light of the teachings of Ledermann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide adjustable structure having a row of holes exchangeable with the bottom side of the dispenser device as defined by the combination above in order to adjust the cross-sectional profile of dispensed viscous material for application on the surface of the substrate such as a wind turbine blade.  Furthermore the connection of the adjustment structure to the dispensing device as defined by the combination above via suitable hardware would have only required routine skill in the art.
With respect to claim 15, see Ledermann which provides for the adjustment structure to include a slot or elongated hole arrangement as shown in Fig. 7D.  In light of Ledermann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide adjustable structure having a slot or elongated hole arrangement on the bottom side of the housing of the dispenser device as defined by the combination above in order to adjust the cross-sectional profile of dispensed viscous material for application on the surface of the substrate such as a wind turbine blade.  Furthermore the connection of the adjustment 
With respect to claim 16, see Ledermann which provides for the adjustment structure to include a slot or elongated hole arrangement as shown in Fig. 7D.  In light of Ledermann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide adjustable structure in the form of a removable plate having a slot or elongated hole arrangement on the bottom side of the dispenser device as defined by the combination above in order to adjust the cross-sectional profile of dispensed viscous material for application on the surface of the substrate such as a wind turbine blade.  Furthermore the connection of the adjustment structure to the dispenser device as defined by the combination above via suitable hardware would have only required routine skill in the art.

Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. 
Applicant contends that all obviousness rejections based on the teachings of Kamke in view of Despota should be withdrawn because neither teaches or suggests the dispensing device including an inlet, outlet, and reservoir; there is no motivation for the combination of the teachings; and impermissible hindsight has been used in the application of the obviousness rejection.
Respecfully, a prima facie case of obviousness has been established and the proper motivation for the combination has been provided as required by Graham v. Deere. The obviousness rejection based on the teachings of Kamke in view of Despota has been maintained In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).  Thus, all obviousness rejections based on the teachings of Kamke in view of Despota has been maintained.

                                                 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
9/8/2021